DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18181150.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claims 15-27 are objected to because of the following informalities: 
Regarding Claim 15: 
Ln 14, the limitation “fibrous granular feedstock”.  Examiner suggests “said fibrous granular feedstock“; 
Ln 15, the limitation “feed region”.  Examiner suggests “said feed region”. Appropriate correction is required; 
Ln 22, the limitation “the axial end of the first press roll and the second press roll”.  Examiner suggests “the axial ends of the first press roll and the second press roll”. 
Regarding Claim 23, Examiner has interpreted the claim to depend from Claim 15, since Claim 14 has been cancelled. 

Claim 26: 
Ln 2, the limitation “fibrous granular feedstock”.  Examiner suggests “said fibrous granular feedstock“; 
Ln 3, the limitation “an inlet side of the nip”.  Examiner suggests “said inlet side of the nip”; 
Ln 7-8, “the axial end of the first press roll and the second press roll”.  Examiner suggests “the axial ends of the first press roll and the second press roll; 
Ln 13, the limitation “dewatered liquid”.  Examiner suggests “said dewatered liquid”. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“radial biasing arrangement in Claim 16, 
“axial biasing arrangement in Claim 20, and 
“a first rotation drive arrangement”, in Claim 23.  
These limitations are not being interpreted under 112(f), because the Specification defines each in broad terms which fails to limit the interpretation of these limitations to those described by example in the Specification or Drawings. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15: 
the limitations “when in use” are indefinite for failing to particularly point out and distinctly claim what elements, combination of elements or devices are being used and when; 
Ln 26-28, the limitation “a clearance of 0.1 mm - 4 mm, when in use, is arranged between the side surface of the side plate and the axial end of the first press roll and the second press roll at least at the feed region” is indefinite for failing to particularly point out and distinctly claim how a clearance exists when the previously recited structure of the side plate and first and second press rolls , Ln 22-23 is “the side plate is further 
Regarding Claim 16, Ln 4, the limitation “when in use” is indefinite for failing to particularly point out and distinctly claim what elements, combination of elements or devices are being used and when. 
Regarding Claim 19, Ln 4, the limitation “the side surface of the side plate is arranged to axially diverge away from the axial end of the first press roll and the second press roll in a rotational direction of the side plate away from the nip” is indefinite for failing to particularly point out and distinctly claim how a divergence exists when the previously recited structure of the side plate and first and second press rolls , Ln 22-23 is “the side plate is further supported against the axial end of the first press roll and the second press roll”.  Examiner notes the limitation “supported against” has been interpreted to mean the urging of intimate contact between the side plate and the axial end of the first press roll and the second press roll.
Regarding Claim 25, the claim is indefinite for failing to particularly point out and distinctly claim the method claim.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness as the scope of the claim is unclear.  The mere recitation of a use without any active, positive steps delimiting how this is us actually practiced makes the claim indefinite.  See MPEP 2173.05(q).  
Regarding Claim 26: 
Claim 15, Ln 23, or another axial direction; 
Ln 10-11, the limitation “a clearance between the side surface of the side plate and the axial end of the first press roll and the second press roll” is indefinite for failing to particularly point out and distinctly claim how a clearance exists when the previously recited structure of the side plate and first and second press rolls ,Claim 15, Ln 22-23, is “the side plate is further supported against the axial end of the first press roll and the second press roll”. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the process claim claims lacks any positively recited method step, and instead only recites the undefined use of an apparatus as the method, and therefore cannot be defined as a method or apparatus. See MPEP 2173.05 (q)
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, set forth in this office action.  Examiner notes that broadening amendments outside the bounds of correcting the rejection(s) under 35 USC § 112(b) or USC § 112(pre-AIA ), second paragraph, may render the claims not allowable.

It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious 
“the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof”.  Searching by the Examiner yielded prior art as cited below:
The closest prior art, Stacom (US 2,229,142), hereinafter Stacom, discloses a roll press arrangement for dewatering fibrous material (Col 1, Ln 1-3).  Stacom is silent to “the roll press arrangement further comprises a side plate having a third central axis, said side plate being further arranged to be rotatable about said third central axis towards the nip on the inlet side thereof”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (US 2,196,650), hereinafter Allen.  Allen teaches a roll press arrangement for dewatering fibrous material, having a roll within a roll. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725